DETAILED ACTION
Election/Restrictions
Claims 22-24, 27-28, and 31-38 are allowable. Claims 25-26, 29-30, and 39-40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the inventions of species A, B, C, and D, as set forth in the Office action mailed on 6/1/2021, is hereby withdrawn and claims 25-26, 29-30, and 39-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vanessa Bell (Reg. No. 70,333) on 3/11/2022.

The application has been amended as follows: 

Please amend the claims filed 3/7/2022 as shown below:

22. (Previously Presented) A method for authenticating an account of a consumer, the method comprising the steps of: 
generating, by a portable consumer device, a cryptogram with respect to a transaction; 
transmitting, by the portable consumer device to an access device, the cryptogram; 
transmitting, by the access device to a directory server computer, a first identifier associated with the account and the cryptogram; 
receiving, by the directory server computer from the access device, the first identifier associated with the account and the cryptogram;
identifying, by the directory server computer, an issuer computer associated with the account using the first identifier; 
forwarding, by the directory server computer, the first identifier and the cryptogram to the issuer computer;
receiving, by the directory server computer from the issuer computer, a temporary primary account number (TPAN) associated with the first identifier;

completing, by the access device, the transaction with the issuer computer via a payment processing server computer using the TPAN.

23. (Previously Presented) The method of claim 22, wherein the first identifier comprises a primary account number (PAN).

24. (Previously Presented) The method of claim 23, wherein the issuer computer associated with the account is identified based on the PAN.

25. (Previously Presented) The method of claim 22, further comprising accessing, by the directory server computer, a lookup table to retrieve a primary account number (PAN) associated with the first identifier.

26. (Previously Presented) The method of claim 25, wherein the issuer computer associated with the account is identified based on the PAN.

27. (Previously Presented) The method of claim 22, wherein the first identifier includes any one or more of an electronic mail address, a telephone number, a card authentication program (CAP) token, a dynamic passcode authentication (DPA) token, or a one- time passcode (OTP) cryptogram.



29. (Previously Presented) The method of claim 28, wherein the reader device includes a merchant plug-in (MPI).

30. (Previously Presented) The method of claim 29, wherein the merchant plug-in (MPI) communicates with the reader device to populate browser fields in a browser on the access device with a primary account number (PAN) and the TPAN.

31. (Previously Presented) The method of claim 22, wherein the first identifier is an alias corresponding to a personal account number (PAN).

32. (Currently Amended) A system comprising a portable consumer device, an access device, and directory server computer for use in an authenticated transaction, 
the portable consumer device comprising: 
a first processor; and 
a first computer readable medium coupled to the first processor, the first computer readable medium comprising first code, that when executed by the first processor, causes the portable consumer device to: 

transmit the cryptogram to the access device; 
the access device comprising: 
a second processor; and 
a second computer readable medium coupled to the second processor, the second computer readable medium comprising second code, that when executed by the second processor, causes the access device to: 
transmit, to the directory server computer, a first identifier associated with an account and the cryptogram; and 
complete the transaction with an issuer computer associated with the account via a payment processing server computer using a temporary primary account number (TPAN) associated with the first identifier; and 
the directory server computer comprising: 
a third processor; and 
a third computer readable medium coupled to the third processor, the third computer readable medium comprising third code, that when executed by the third processor, causes the directory server computer to:
receive, from the access device, the first identifier associated with the account and the cryptogram;
identify the issuer computer associated with the account using the first identifier; 
;
receive, from the issuer computer, the TPAN; and 
provide the TPAN to the access device.

33. (Currently Amended) The system wherein the directory server computer further comprises 

34. (Currently Amended) The system the first code of the portable consumer device, when executed by the first processor, further causes the portable consumer device 

35. (Currently Amended) The system the second code of the access device, when executed by the second processor, further causes the access device to display 

36. (Canceled)

37. (Currently Amended) The system 

38. (Canceled)

39. (Currently Amended) The system the system further comprises a reader device communicatively coupled to the access device, and the cryptogram is generated by [[a]] the reader device 

40. (Currently Amended) The system 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to authenticating an account of a consumer while making a payment. The claims involve a portable consumer device generating a cryptogram and transmitting it to an access device, the access device then transmitting an identifier associated with the account and the cryptogram to a directory server 
The closes prior art of Hammad, et al. (US 8,313,022) (“Hammad”) discloses receiving, by a directory server computer from an access device, a first identifier associated with the account (Hammad 14:12-19); identifying, by the directory server computer, an issuer computer associated with the account (Hammad 14:20-25); forwarding, by the directory server computer, the first identifier to the issuer computer for validation (Hammad 14:20-28); receiving, by the directory server computer from the issuer computer, an indication associated with a validated form of the first identifier (Hammad 14:28-38); and providing, by the directory server computer, the indication to the access device, wherein the indication is caused to be used by the access device to complete the transaction with the issuer computer via a payment processing server computer, wherein the transaction is authorized (Hammad 14:39-15:28).
However, the prior art does not disclose, neither singly nor in combination, a portable consumer device generating a cryptogram with respect to a transaction, transmitting the cryptogram to an access device, and the access device then transmitting the cryptogram along with the first identifier associated with the account to a directory server computer, where the directory server computer forwards both the first identifier and the cryptogram to an issuer computer identified using the first identifier, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685